The plaintiffs in error, hereinafter called the defendants, were convicted of burglary in the second degree and sentenced to serve the following terms in the state penitentiary: Herman Taylor, two years; Sam Fox, four years, and Joe Fox, five years. The case was tried in May, 1930, and the appeal was lodged in this court October, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Due to the gravity of the offense, we have carefully examined the record, and the evidence is amply sufficient to sustain the judgment and sentence. Where an appeal is prosecuted to this court, and no brief in support of the petition in error is filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain *Page 251 
if it reasonably supports the judgment, and if no fundamental error is apparent and the evidence is sufficient the case will be affirmed.
The case is affirmed.
CHAPPELL and EDWARDS, JJ., concur.